Citation Nr: 0736497	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for diabetic 
retinopathy as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1967.  He also had 2 months and 28 days of prior service. 

The issues of entitlement to service connection for tinnitus, 
hearing loss, hypertension, to include as secondary to 
service-connected disability, and PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a written statement dated in June 2007, the veteran 
withdrew his claim for service connection for diabetic 
retinopathy as secondary to service-connected type II 
diabetes mellitus from appellate consideration.

2.  The veteran's request to withdraw his appeal was received 
by the Board of Veterans' Appeals (Board) prior to the 
promulgation of a decision.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of 
entitlement to service connection for diabetic retinopathy as 
secondary to service-connected disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to a written statement dated in June 2007, the 
veteran indicated his desire to withdraw his appeal of the 
issue of entitlement to service connection for diabetic 
retinopathy as secondary to service-connected type II 
diabetes mellitus.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
properly withdrawn his appeal as to the issue of entitlement 
to service connection for diabetic retinopathy as secondary 
to service-connected disability and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and it is 
dismissed.


ORDER

The veteran's appeal as to the issue of entitlement to 
service connection for diabetic retinopathy as secondary to 
service-connected disability is dismissed.




REMAND

Turning first to the issue of entitlement to service 
connection for tinnitus, the Board notes that the veteran has 
complained of persistent tinnitus beginning in the 1980's 
that has been progressively worsening, and finds that his 
statements in this regard are sufficiently credible to 
establish the current existence of some disability, 
especially given the subjective nature of this disease.  As 
for the claim for service connection for bilateral hearing 
loss, the Board notes that a recent Department of Veterans 
Affairs (VA) medical statement from August 2007 primarily 
focuses on the veteran's PTSD, but does reflect an Axis III 
diagnosis of hearing loss.  Therefore, while the Board 
preliminarily notes that the veteran did not exhibit hearing 
loss during service under Hensley v. Brown, 5 Vet. App. 155, 
157 (1993), and has not come forward with evidence 
documenting a current hearing loss under 38 C.F.R. § 3.385 
(2007), there is at least some evidence of current hearing 
loss.  Thus, since the veteran has also described some 
exposure to noise during service, that may also include 
exposure to weapons fire during combat conditions, the Board 
finds that the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA), requires that the issues of entitlement to 
service connection for tinnitus and hearing loss be remanded 
so that the veteran can be afforded an appropriate 
examination and opinion as to whether it is at least as 
likely as not that any tinnitus and hearing loss are related 
to the veteran's service.  

With respect to the veteran's claim for service connection 
for hearing loss, the Board further notes that the veteran 
has also recently testified that he may have received 
relevant treatment at the VA medical facility on Temple 
Street in Los Angeles, California from which VA has yet to 
request records.  Therefore, since VA has been held to be in 
constructive possession of VA treatment records, the Board 
finds that an effort should be made to obtain any of the 
veteran's treatment records that may be in the possession of 
this facility.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As for the veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
disability, the Board observes that the December 2003 
internal medicine examiner concluded after her examination of 
the veteran that the veteran's hypertensive condition was 
more likely than not "unrelated to his diabetic condition 
because (1) the diagnosis of hypertension preceded the 
diagnosis of diabetes and (2) there is no current evidence of 
diabetic nephropathy."  The veteran's representative has 
suggested that this opinion is deficient since the examiner 
has based her opinion on the fact that hypertension was 
diagnosed before the veteran's diabetes, and there is no 
evidence of record at the time of her opinion that supported 
this conclusion.  In this regard, although the Board finds 
that there was some evidence demonstrating that the veteran's 
hypertension preceded his diabetes (such as his own 
statements at the time of the December 2003 examination), 
since statements of medical history contained in earlier VA 
treatment records do place the onset of diabetes prior to the 
onset of hypertension, the Board will give the benefit of the 
doubt to the veteran, and find that the examiner's apparent 
lack of review of this evidence necessitates that the veteran 
be furnished a new examination and opinion as to whether it 
is at least as likely as not that his current hypertension 
was related to service or to his service-connected type II 
diabetes mellitus.  The examiner should also offer an opinion 
as to whether there has been an increase, beyond normal 
progress, in the severity of the veteran's hypertension that 
is proximately due to or the result of his service-connected 
type II diabetes mellitus.  

Finally, with respect to the remaining issue of entitlement 
to service connection for PTSD, the Board notes that the 
record now contains an August 2007 VA medical statement that 
reflects an Axis I diagnosis of PTSD, and that the veteran 
has provided sufficient specificity with respect to two of 
his alleged stressors so as to make these stressors capable 
of substantiation through further development.  Most notably, 
the veteran has asserted that while attached to the H & S 
Company of the 3rd Battalion, 5th Marine Regiment, 1st Marine 
Division, his company was subjected to a mortar attack at 
Hill 63 in August 1967, and that he was also involved in a 
sniper ambush that occurred during the transport of some 
prisoners sometime in the summer or August of 1967.  

Thus, the Board finds that this claim should be remanded so 
that the Marine Corps may be contacted for the purpose of 
obtaining unit records for H & S Company, 3rd Battalion, 5th 
Marine Regiment, 1st Marine Division, for the months of July 
and August 1967.  In the event that one of the veteran's 
claimed stressors is verified, the veteran should then be 
provided with an appropriate examination to determine whether 
the veteran has PTSD that is linked to the verified stressor 
or stressors.  38 C.F.R. § 3.304(f) (2007).

The Board also observes that the examiner noted in the August 
2007 statement that the veteran had been receiving treatment 
for his PTSD at the examiner's VA PTSD clinic since June of 
2007, and there are no VA treatment records dated in and 
after June 2007.  Thus, since VA is held to be in 
constructive possession of VA treatment records, the Board 
finds that this claim must also be remanded so that these VA 
records can be obtained and associated with the record.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain the veteran's VA PTSD 
clinical treatment records dated in and 
after June 2007, and any VA treatment 
records for the veteran in the 
possession of the VA medical facility 
located on Temple Street in Los 
Angeles, California.

2.  An effort should be made to contact 
the Marine Corps and request that it 
research the unit history for H & S 
Company, 3rd Battalion, 5th Marine 
Regiment, 1st Marine Division for the 
months of July and August 1967 to 
determine whether it was subjected to a 
mortar attack at Hill 63 in August 1967 
and/or a sniper ambush that occurred 
during the transport of some prisoners 
sometime in the summer or August of 
1967.  

3.  In the event that a stressor is 
verified, the RO should note that for 
the record and schedule the veteran for 
a psychiatric examination in order to 
ascertain whether the veteran has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted the opinion 
that is provided.   

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any hearing 
loss and tinnitus.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.  The 
examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent probability or more) that 
the veteran's hearing loss and tinnitus 
are related to the veteran's service, 
to include noise exposure. 

5.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature and etiology of 
his hypertension.  The veteran's claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
veteran's hypertension is related to 
service, or had its onset within the 
one year period following service, or 
whether it is related to his service-
connected type II diabetes mellitus.  

The examiner is also specifically 
requested to provide an opinion as to 
whether it is at least as likely as not 
that some quantifiable component of the 
veteran's hypertension represents an 
increase beyond normal progress as a 
result of his service-type II diabetes 
mellitus.  If such aggravation is found 
present, the examiner should address 
the following medical issues: (1) The 
baseline manifestations of the 
veteran's hypertension found present 
prior to aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected type II diabetes 
mellitus based on medical 
considerations; and (3) The medical 
considerations supporting an opinion 
that increased manifestations of 
hypertension are proximately due to the 
service-connected type II diabetes 
mellitus.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

6.  After the completion of the above, 
the issues of entitlement to service 
connection for tinnitus, hearing loss, 
hypertension, to include as secondary to 
service-connected disability, and PTSD 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


